Title: From George Washington to William Buchanan, 20 August 1777
From: Washington, George
To: Buchanan, William



Sir
Neshamini Camp [Pa.] Augt the 20th 1777.

I have been favoured with your Letter of the 18th. In respect to the Subject of it I can only inform you, that it is necessary, there should always be a Sufficient Quantity of Spirits, with the Army to furnish moderate Supplies to the Troops. In many Instances, such as when they are marching in Hot or Cold weather—in Camp in Wet—on fatigue or in working parties, it is so essential, that it is not to be dispensed with. I should be happy, if the exorbitant price to which it has risen could be reduced, but if you have not a proper stock within your command, from whence Supplies necessary may be drawn, I cannot think of authorising, by my consent any Experiment which can possibly injure the Troops. You are the best judge of the Quantity there is in Store and the certainty you have of getting it seasonably to the Army and of consequence most able to determine the propriety of purchasing more or not.
The case of the Sutlers deserves attention, & I am informed, Regulations have been come into in One Division of the Army, that will restrain their exactions or oblige them to quit their business. I am sir Yr Most Obedt Set

G.W.

